DETAILED ACTION
This is the Office action based on the 15799694 application filed October 31, 2017, and in response to applicant’s argument/remark filed on October 19, 2022.  Claims 2-12, 14 and 16-26 are currently pending and have been considered below. Applicant’s cancellation of claims 1, 13 and 15 acknowledged. 
	
 Notice of Pre-AIA  or AIA  Status
The present application, filed on before March 16, 2013, is being examined under the pre- AIA  first inventor to file. 
 
 Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 19, 2022 has been entered.

 Election by Original Presentation
Newly submitted claim 26 directed to an invention that is independent or distinct from the invention originally claimed for the following reasons: the invention originally claims for a method but newly submitted claim 26 is directed to an apparatus.  Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits. Accordingly, claim 26 withdrawn from consideration as being directed to a non-elected invention. See 37 CFR 1.142(b) and MPEP § 821.03.
 Claim Interpretations
Claim 2  recites “depositing a second layer on top of the first layer”.  Claim 14 recites “The method of claim 2, wherein the second layer is formed directly on the first layer, without any intervening layers”.  Therefore, for the purpose of examining the depositing a second layer on top of the first layer in claim 2 will be interpreted as there may be intervening layers between the first layer and the second layer. 
  Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 2-7, 9-12, 14, 16-21 and 25 rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Agrawal et al. (U.S. PGPub. No. 20030227664), hereinafter “Agrawal”, in view of Palmer (U.S. Pat. No. 4768291), hereinafter “Palmer”, and Montierth et al. (U.S. PGPub. No. 20050003737), hereinafter “Montierth”:
--Claims 2, 3, 6, 7, 9, 14, 16, 20, 21, 25: Agrawal teaches a method for manufacturing an electrochromic device, comprising
forming an electrochromic layer, such as a tungsten oxide film, on a substrate, such as an ITO-coated glass ([0052]);
patterning the tungsten oxide film by using photolithographic technology used in standard semiconductor processing ([0053, 0060, 0063, 0076], Fig. 6), comprising: forming a photoresist pattern that exposes a portion of the tungsten oxide film; patterning the tungsten oxide film through the photoresist pattern, thenremoving the photoresist pattern using acetone;depositing an anti-reflective coating (ARC) on the patterned tungsten oxide film ([0055]) and/or depositing an electrolyte layer on the patterned tungsten oxide film (Fig. 5, [0062]), then depositing a counterelectrode over the electrolyte layer ([0006]), wherein the counterelectrode  may be a transparent conductor layer ([0049, 0062]).using the substrate comprising the tungsten oxide film as an electrochromic device ([0049, 0124, 0127]).       Agrawal further teaches that the electrochromic device comprises two substrates that are electrically connect using an electrolyte ([0004]), wherein the electrolyte may be liquid or solid ([0007]).  Agrawal further teaches that the patterned tungsten oxide film and the substrate may be incorporated in a sight window as shown in Fig. 2, wherein the patterned tungsten oxide film is labeled as layer 134 ([0048]).         Agrawal is silent about the details of forming the photoresist layer, and fails to teach performing a particle removal operation on the tungsten oxide film.       Palmer teaches that a photoresist layer may be deposited on a wafer by cleaning the wafer with water and scrubbing with a brush roller, then coating the wafer with a photoresist (Fig. 3a-3c; Col. 1, Lines 28-38).       Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to clean the surface of the tungsten oxide film prior to depositing the photoresist, as taught by Palmer, because Agrawal is silent about the details of forming the photoresist layer, and   Palmer teaches that a photoresist layer may be efficiently deposited by using such method.  It is noted that the cleaning would be performed to the entire surface of the tungsten oxide film.       Agrawal and Palmer fail to teach applying acoustic energy to the substrate.
        Montierth teaches that applying an ultrasonic wave in addition to brush scrubbing would advantageously remove smaller particles and also lift particles out of recesses, thus provide a better cleaning ([0003, 0167, 0189]).  It is noted that Montierth teaches that the term “megasonic” is used interchangeably with “ultrasonic” ([0167]).
        Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a megasonic or ultrasonic wave in addition to brush scrubbing to the substrate during the cleaning in the invention of Agrawal because Montierth teaches that this would advantageously remove smaller particles and also lift particles out of recesses, thus provide a better cleaning.          It is noted that tungsten oxide is an electrochromic material, and is equivalent to the first layer of EC material, and the photoresist layer is equivalent to the second layer recited in claim 1.   Fig. 1a shows that the tungsten oxide film 140 substantially cover the substrate.  Agrawal is silent about a thickness uniformity of the tungsten oxide film and fails to teach the tungsten oxide film 140 having a substantially uniform thickness across the substrate        Agrawal further teaches that the tungsten oxide film has a thickness of 10-1000 nm ([0007]).  Although Agrawal is silent about a thickness uniformity of the tungsten oxide film, since Fig. 1a shows that the tungsten oxide film 140 has a substantially uniform thickness, it would have been obvious to one of ordinary skill in the art at the time the invention was made to deposit a tungsten oxide film 140 having a substantially uniform thickness across the substrate.  It is noted that Applicant also uses similar figure to support the feature “substantially uniform thickness”.--Claims 4, 5: It is noted that the static attraction would inevitably occur during the scrubbing the tungsten oxide film with the roller.--Claim 6: Agrawal further teaches that the tungsten oxide film may be deposited by sputtering ([0050]).
--Claims 9, 10, 11: Montierth further teaches to apply a jet of a supercritical fluid, such as CO2 in a liquid state, to act as a solvent to enhance removing particles from the wafer ([0652-0656]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a jet of the supercritical fluid to the substrate the invention of Agrawal because Montierth teaches that the supercritical fluid would act as a solvent to enhance removing particles from the substrate. 
--Claim 12: Since the EC layer and the scrubbing taught by Agrawal modified by Palmer are the same as Applicant’s, the scrubbing with the roller would dislodge a particle at the surface of the tungsten oxide film and leave a gap, which would be partially filled by the depositing of the photoresist layer, as taught by Applicant. --Claims 17, 18: It is noted that ITO is a transparent conductor.--Claim 19: Agrawal further teaches that the counterelectrode may comprise nickel oxide or vanadium oxide ([0091]).
Claim 8 rejected under pre-AIA  35 U.S.C. 103(a) as obvious over Agrawal in view of Palmer and Montierth as applied to claim 2 above, and further in view of Komatsu et al. (U.S. PGPub. No. 20100102310), hereinafter “Komatsu”:--Claim 8: Agrawal modified by Palmer and Montierth teaches the invention as above, wherein Agrawal further teaches that the tungsten oxide film may be deposited by sputtering ([0050]).  Agrawal is silent about the apparatus used for the sputtering.Komatsu teaches that a tungsten oxide film may be deposited by sputtering in a vacuum chamber ([0061,0196]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to deposit the tungsten oxide by sputtering in a vacuum chamber because Agrawal further teaches that the tungsten oxide film may be deposited by sputtering but is silent about the apparatus used for the sputtering, and Komatsu teaches that such method would be effective.It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the wet brush scrubbing operation with ultrasonic wave, as described by Montierth, in a place outside the vacuum chamber.

 Claims 6, 19, 22-24 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Agrawal in view of Palmer and Montierth as applied to claim 2 above, and further in view of Kozlowski et al. (U.S. PGPub. No. 20100243427), hereinafter “Kozlowski”:
--Claim 8: Agrawal modified by Palmer and Montierth teaches the invention as above, wherein Agrawal further teaches that the electrochromic film may be deposited by sputtering ([0050]).  Agrawal is silent about the apparatus used for the sputtering.Kozlowski teaches that a tungsten oxide film may be deposited by sputtering in a vacuum chamber ([0108]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to deposit the tungsten oxide by sputtering in a vacuum chamber because Agrawal further teaches that the tungsten oxide film may be deposited by sputtering but is silent about the apparatus used for the sputtering, and Komatsu teaches that such method would be effective.It would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the wet brush scrubbing operation with ultrasonic wave, as described by Montierth, in a place outside the vacuum chamber because Kozlowski teaches to avoid generating particles on the electrochromic film ([0108, 0122]).--Claim 19: Kozlowski further teaches that the counterelectrode may comprise nickel tungsten oxide ([0101]).--Claims 22, 23, 24: Agrawal modified by Palmer and Montierth teaches the invention as in claim 2 above, wherein Agrawal and Palmer teaches forming an EC layer, then cleaning the EC layer prior to depositing a photoresist layer.  Agrawal and Palmer fail to teach a lithiation step.       Kozlowski teaches that intercalation of lithium ions is responsible for switching the optical state of an EC stack, and teaches to lithiate the EC stack by depositing a lithium layer on the EC layer ([0110-0120]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to lithiate the EC layer along with the cleaning the substrate prior to depositing the photoresist layer.

Claims 2-9, 11-12, 14 and 16- 25 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozlowski:
--Claims 2, 9, 14, 16, 17, 20, 25: Kozlowski teaches a method of manufacturing an electrochromic device, comprising:obtaining a substrate comprising a glass substrate 605 having a transparent conducting oxide (TCO) coating 615 ([0089])
cleaning a substrate by using mechanical scrubbing and ultrasonic conditioning to remove particles that may cause shorting of the device ([0090-0091]);
forming a trench on the substrate, then cleaning the substrate again as described above ([0092-0094])
depositing an EC stack comprising a counter electrode (CE) layer, an ion conducting (IC) layer, then an electrochromic (EC) layer on the substrate in a deposition apparatus ([0094, 0103]), wherein depositing the electrochromic layer may use sputtering to   deposit a high quality tungsten oxide electrochromic layer having a thickness 200-700 nm ([0097]);
depositing a second TCO layer on the EC stack.        Kozlowski further teaches that “(i)n one embodiment, each of the electrochromic layer, the ion conducting layer, and the counter electrode layer is a solid phase layer” ([0094]).
        Kozlowski further teaches that “the EC stack is fabricated in an integrated deposition system where the substrate does not leave the integrated deposition system at any time during fabrication of the stack.  In one embodiment, the second TCO layer is also formed using the integrated deposition system where the substrate does not leave the integrated deposition system during deposition of the EC stack and the TCO layer” ([0107]).  This implies that TCO stack may be deposited in a separate apparatus from the EC stack, thus requiring unloading the substrate from the deposition apparatus after the deposition of the EC layer.  
        Kozlowski further teaches that the EC stack may be formed in reverse, i.e. EC layer, then IC layer, then CE layer ([0103]), and that the IC layer may be deposited in a separate apparatus, thus requiring unloading the substrate from the deposition apparatus after the deposition of the EC layer.  
        Kozlowski further teaches that passing the substrate through a load lock (from vacuum or other controlled ambient environment to an external environment) prior to deposition typically introduces numerous particles onto the substrate ([0108]).  Therefore, in both cases above, although Kozlowski is silent about removing the particles, it would have been obvious to one of ordinary skill in the art at the time the invention was made to remove the particles prior to depositing a second TCO layer or the IC layer on the EC stack since Kozlowski clearly emphasize remove particles that may cause problem of the device.        Although Kozlowski is silent about the tungsten oxide electrochromic layer having a substantially uniform thickness, since Fig. 5A and 6A shows that the EC stack has a substantially uniform thickness, it would have been obvious to one of ordinary skill in the art at the time the invention was made to deposit a tungsten oxide electrochromic layer having a substantially uniform thickness in the invention of Kozlowski.  It is noted that Applicant also uses similar figure to support the feature “substantially uniform thickness”.   It is noted that Fig. 2 and 3 show that the EC layer substantially covers the substrate.--Claims 3, 4, 5, 6, 7, 8, 11, 12, 21: It would have been obvious to one of ordinary skill in the art at the time the invention was made to remove the particles by cleaning a substrate by also using mechanical scrubbing and ultrasonic conditioning, as shown in paragraphs ([0090-0091]) above. --Claim 18: Kozlowski further disclose that the substrate comprising a glass substrate 605 having a transparent conducting oxide (TCO) coating 615 may be a TEC® glass manufactured by Pilkington of Toledo, Ohio or SUNGATE® 300 and SUNGATE® 300 manufactured by PPG Industries, of Pittsburgh, Pa .  Although Kozlowski is silent about the manufacturing process of the substrate comprising a glass substrate 605 having a TCO coating 615, it is obvious to one of ordinary skill in the art at the time the invention was made to use a substrate that is made by using a process comprising coating a glass substrate with a TCO layer.--Claim 19: Kozlowski further teaches that the TCO layer may comprise tin oxide ([0036]) and the IC layer may comprise aluminum ([0096]).--Claims 22, 23, 24: Kozlowski further teaches to lithiate the EC stack by depositing a lithium layer on the EC layer ([0110-0120]).  Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to perform the lithiation after the deposition of the EC layer.  As taught by Applicant, the lithiation would remove particles from the surface of the EC layer. 
 Claims 9-11 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Kozlowski as applied to claim 2 above, and further in view of Montierth:
--Claims 9, 10, 11: Kozlowski teaches cleaning the electrochromic layer as shown above.  Kozlowski fails to teach to use carbon dioxideMontierth teaches to apply a jet of a supercritical fluid, such as CO2 in a liquid state, to act as a solvent to enhance removing particles from the wafer ([0652-0656]). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply a jet of the supercritical fluid to the substrate the invention of Kozlowski because Montierth teaches that the supercritical fluid would act as a solvent to enhance removing particles from the substrate. 
Response to Arguments
Applicant's arguments filed October 19, 2022 have been fully considered as follows:--Regarding Applicant’s argument that one of skill in the art would not use the cleaning method taught by Montierth because the method was designed to clean bare semiconductor substrates, this argument is not persuasive because  Montierth does not limit the method to bare semiconductor substrate, nor excluding a electrochromic device.       Montierth discloses that “A variety of techniques may be employed, alone or in combination, to enhance contact between a processed substrate and applied megasonic energy. In accordance with one embodiment of the new invention, the vibration plate is brought into intimate contact with one surface of the substrate, while cleaning or processing fluid contacts the other. In accordance with an alternative embodiment of the present invention, a reflecting surface may be provided to cause emanated energy to be reflected back into the near field and make it more uniform. In accordance with another alternative embodiment of the present invention, energy may be transferred across a substrate bounded on both sides by liquid with incidence of megasonic energy that is either normal to the substrate surface or within a critical range of incident angles. In yet another embodiment, generated dilatational waves may be converted to surface waves prior to contacting the substrate” (abstract)      It is noted that a prior art reference is analyzed from the vantage point of all that it teaches one of ordinary skill in the art. See In re Lemelson, 397 F.2d 1006, 1009 (CCPA 1968) (“The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned. They are part of the literature of the art, relevant for all they contain.”) Moreover, a reference is not limited to its preferred embodiment, but must be evaluated for all of its teachings, including its teachings of non-preferred embodiments. See In re Burckel, 592 F.2d 1175, 1179 (CCPA 1979).---Regarding Applicant’s argument that Kozlowski fails to teach the amended feature in claim 2, this arguments is persuasive.  New grounds of rejection based on Kozlowski modified by Montierth, are shown above.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS PHAM whose telephone number is (571)270-7670.  The examiner can normally be reached on MTWThF10to7 EST.
         If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on (571) 272-1435.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
         Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS T PHAM/Primary Examiner, Art Unit 1713